DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendment and response dated on 9/08/22 is acknowledged.
Claims 15-17 and 19-28 are pending.
Claim 18 has been canceled. 
Claims 15-17, 19-24, 26 and 28 have been previously considered for examination. 
Newly amended claim 28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Instant claim 28 has amended to recite “A method of treating a chronic inflammatory condition” as opposed to the previously presented “product” claims. The product of claim 1 can be used as a flavoring agent or to treat overweight (over Tarantilis et al., or US 9833489 to Bourges respectively) as opposed to a method of treating an inflammatory condition. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 25, 27 and 28 has been withdrawn as being non-elected.
Accordingly, claims 15-17, 19-24 and 26 have been considered for examination.  




Response to Arguments
Applicant's arguments, filed 9/08/22, that the rejection dated 6/16/21 does not address the claimed polymers and the ratio of crocus sativus to polymer. Applicants arguments have been considered and found to be persuasive. Hence, the previous rejections have been withdrawn and replaced with the new non-final rejection, with a new combination of references, addressing claims 15-17, 19-24 and 26. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tarantilis et al., in view of US 9833489 to Bourges and Escribano et al (cited on IDS).
Instant claims are drawn to a sustained release formulation comprising granules of a Crocus sativus extract or fraction comprising biodegradable polymers or non-biodegradable polymers alone or in combination, the said extract or fraction consisting a mixture of trans-5-tG-crocin, cis-5-tG-crocin, trans-5-nG-crocin, cis-5-nG-crocin, trans-4-tG-crocin, cis-4-nG-crocin, trans-4-GG-crocin, trans-3-Gg-crocin, cis-3-Gg-crocin, trans-2-G-crocin, cis-2-G-crocin, trans-2-gg-crocin, cis-2-gg-crocin, trans-1-g-crocin, cis-1-g-crocin, cis-4-GG-crocin, cis-crocetin and trans-crocetin. Instant claim 15 further recites specific biodegradable and non-biodegradable polymers, and further recites a ratio of extract or fraction to polymer is 70:30 or 30:70.
Tarantilis et al teaches a method of determining the components of Crocus sativus plant extract i.e., picrocrocin, the glycosidic precursor of safranal, safranal and flavonoids; crocetin glycosides (crocin) carrying from one up to five glucoses and the differentiation of their cis and trans isomers (abstract, Introduction). Section 2.2 teaches extraction of saffron components in a mixture of methanol and water. Fig.1 and page 109-110 shows the structures and molecular formulae of the most abundant compounds identified in saffron extract, which includes Crocin-1 to Crocin-5 and further Fig.2 shows the chromatographic peaks of trans and cis forms of crocin 1-5. Tarantilis teaches that all of the saffron components are useful as a condiment and a food additive. While Tarantilis does not explicitly state the aqueous fraction of water/ethyl acetate system having crocin-1, instant claims 16-17 are directed to a product and not a process claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Tarantilis teaches aqueous extract and further teaches the claimed crocin-1, and thus meets the instant claimed product.
Tarantilis et al fails to teach a pharmaceutical formulation comprising the claimed sustained release formulation comprising a biodegradable or a non-biodegradable polymer, and the claimed ratio.
Bourges teaches saffron and its active ingredients including saffranal and/or picrocrocin and/or crocin and/or derivatives thereof (abstract, col. 1, l 5-9 and col. 3, l 1-4), obtained from stigmata of Crocus sativus. Bourges teaches saffron and its active ingredients including saffranal and/or picrocrocin and/or crocin and/or derivatives prepared in the form of coated or uncoated tablets, granules, capsules etc (col. 3, l 19-26).
Bourges teaches that the content of saffranal and/or picrocrocin and/or crocin ranges from 0.05 mg/day and 100 mg/day or from 0.01 to 50% by weight of the total composition (col. 3, l 31-39).  Bourges teaches preparing pharmaceutical compositions comprising saffranal and/or picrocrocin and/or crocin and/or derivatives and pharmaceutically acceptable agents such as bulking agents, fluidizing agents, thickeners, preservatives, etc., including hydroxypropyl methylcellulolose (col. 4, l 8). Bourges teaches coated tablets, gel capsules, soft capsules etc (col. 5). Table 2 teaches gel capsule comprising 20% saffron stigmata extract >2% and 20% saffron stigmata powder, coated with HPMC gel capsule. Col. 8, l 55-62 describes gel capsules comprising saffron extracts comprising 0.3% crocin (0.80 mg/capsule). Further, Bourges teaches that the gel capsules comprising the active ingredients comprising saffron are effective for promoting weight reduction (col. 9, l 22-27; l 38-43). For claim 22, Bourges teaches a tablet formulation (example 1). 
It would have been obvious before the effective filing date of the instant invention to choose to prepare the saffron extracts, in particular containing the specific crocin components described in fig.1, of Tarantilis in the form of an oral compositions such as gel capsules comprising HPMC so as to arrive at the claimed composition because Bourges teaches that the oral composition comprising the same saffron extract including crocin and the claimed polymer HPMC is useful for providing an effective pharmaceutical composition. One of an ordinary skill in the art would have expected that saffron extracts comprising crocin extracts is not only useful as a condiment or food additive but also to provide an effective treatment for reducing weight. For the claimed ratio of crocin granules to polymer of 70:30 to 30:70, Bourges does not explicitly teach the claimed ratio. However, Bourges teaches 20 mg saffron extract and 80 mg HPMC and still shows that the composition is effective in providing effective weight reduction in patients. Further, Bourges teaches that the content of saffranal and/or picrocrocin and/or crocin ranges from 0.05 mg/day and 100 mg/day or from 0.01 to 50% by weight of the total composition (col. 3, l 31-39). Hence, one of an ordinary skill in the art would have optimized the amounts of saffron extract such as those in claim 19-20 and 24, and choose the amount of saffron with respect to HPMC and expect to provide an effective treatment for weight reduction. While Bourges does not necessarily state the claimed “a sustained release formulation”, Bourges teaches the same polymer that is also claimed and for providing effective treatment with saffron extracts, and therefore it is implicit that the presence of an HPMC gel capsule for encapsulating saffron, suggested by Bourges, provides a sustained release of claim 1 and claim 23. 
 With respect to claims 17, 19 and 24, while Bourges does not teach the claimed percentage of crocin-1, Tarantilis teaches crocins 1-5.
In this regard, Escribano teaches that the saffron extracts (crocin, safranal and picrocrocin) inhibits the growth of human cancer cells in vitro (abstract, p 29, col. 1). The extracts were further chromatographed and eluted, which is further lyophilized. Escribano teaches that the fractions crocin, safranal and picrocrocin showed a dose dependent inhibition of cell growth (section 3.2, Table 1). Escribano et al teaches fractionation of crocins, including crocin-1 (see p 26, col. 1; fig 2A) and further states that crocin-1 is the major crocin form of the saffron extract.
Hence, it would have been it would have been obvious before the effective filing date of the instant invention to use crocin-1 in appropriate amount of crocin in the teachings of Tarantilis (modified Bourges) to prepare the composition as a capsule form by employing HPMC capsule, for providing a desired therapeutic or nutritional benefit. One would be motivated to do so because the prior art recognizes a range of amounts of crocin in oral formulation and for providing anti- oxidant effect (Escribano) or weight reduction (Bourges), further Escribano teaches that crocin-1 is the major crocin fraction of saffron.
	 

5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tarantilis et al., in view of US 9833489 to Bourges and Escribano et al (cited on IDS)., as applied to claims 15-17 and 19-24 and further in view of CN 106109523A to Xuchong et al (Xuchong).
	Tarantilis, Bourges and Escribano discussed above does not teach the claimed polyvinylpyrrolidone K30, K15.
	Xuchong teaches chewable tablets comprising, for daily liver protection, crocin-artichoke extracts comprising artichoke freeze dried powder, crocin, and excipients such as lactose, glucose, mannitol, vitamin C, magnesium stearate and a bonding agent comprising polyvinylpyrrolidone (abstract, page 2 -Background, and page 3 step 4). Xuchong teaches preparing crocin extract from various sources such as Dahuazi fruit powder (step 2 of page 2), medlar fruit powder (page 4, Example 1- step 2) and scorpion fruit powder (page 4, example 2- step 2). Each of the examples of Xuchong employ polyvinylpyrrolidone as a binding agent, in preparing tablets of desired appearance, mouthfeel, hardness, moisture and friability. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare employ saffron extract (of Tarantilis), comprising crocin components, to prepare a sustained release composition comprising biodegradable polymers (suggested by Bourges) and further employ excipients such as polyvinylpyrrolidone as a suitable binding agent, and thus arrive at the instant claim 26. Even though Xuchong does not particularly state PVP K15 or K30 types, one of an ordinary skill in the art would have been motivated to choose a suitable type of PVP for a binding effect because Xuchong teaches the claimed PVP as a bonding agent (instant claims also claim PVP as a binder) and for preparing tablets that have a desired appearance, mouthfeel, hardness, moisture and friability; and also teaches that the tablet composition promotes the dissolution and absorption of the drug in the body (p 3, last full para). A skilled artisan would have expected to achieve a sustained release crocin composition comprising with a suitable appearance, mouthfeel, hardness, moisture and friability due to the excipients such as PVP and also a desired release profile due to the encapsulating polymers taught by Bourges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611